This office action is in response to the amendments filed on 05/06/2022. Claims 20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 19 and 20 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 19, 20: “…a data analyzer configured to acquire analyzed data by analyzing the received data according to an analysis data format which is different for each device of the plurality of devices, the analysis data format being predetermined for each type of device of the plurality of devices; a first data storage which is a non-rewritable storage; a second data storage which is storage that can be accessed faster than the first data storage and that stores a smaller amount of data than the first data storage; and a data writer configured to write and store the data received by the receiver with a tag attached thereto to the first data storage, and write and store the analyzed data acquired by the data analyzer with the tag attached thereto to the second data storage, the tag being identification information associated with an installation location of the device from which the data is received.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Arai teaches the controller acquires the signals output from the signal acquirer and performs control for externally transmitting digital data based on the signals using wireless communication.
De Wijs teaches a computer system for authorizing a user to process data received from one or more devices includes: an interface component for receiving the data; an application component for receiving requests from the user, the requests including one or more requests to perform data processing operations on at least a subset of data; a data storage and data access component for storing and access the data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114